DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 26 June 2019.  Claims 1-20 are pending.
Claim Objections
Claim 9 is objected to because of the following informalities:  Line 16 is missing an article before the term “Apparatus.” Line 16 is missing a period.    Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Claim 13 is missing a period.    Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Claim 16 is missing a period.    Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 12, 13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Plenderleith (US 2017/0262623 A1).
Per claim 1, Plenderleith discloses a method for using a volumetric CAPTCHA display to verify that a human is present at a computer (Abstract, “Disclosed are various embodiments for generating a physics-based CAPTCHA.  In a physics-based CAPTCHA, an object is placed within a scene so that a visually observable change occurs to the object.  The scene is animated so that the visually observable change occurs to the object.  Before and after imagery can be captured and used as a challenge and a response.  Incorrect responses can be generated by altering the scene or object.”)  comprising: 
responsive to a request for a computer resource (e.g., Box 503 as shown in Fig. 5; paragraph [0059], “First, at box 503, the network page server 219 can obtain a request to access a particular resource.  As noted above, the request can comprise a request for a content page, a web page, or any content that the network page server 219 administrator wishes to secure behind a physics-based CAPTCHA ... “), causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 507 as shown in Fig. 5; paragraph [0060], “ At box 507, the network page server 219 present the challenge 237 associated with the physics-based CAPTCHA in a user interface 102.  The challenge 237 can be presented as a question along with an image that is generated by the CAPTCHA engine 218 ...  “), the volumetric CAPTCHA having a first three dimensional (3D) feature and a second 3D feature (e.g., Fig. 1A illustrates the volumetric CAPTCHA 102a having a first three dimensional (3D) feature 104a and a second 3D feature 104b; paragraph [0017]); 
prompting a user to answer a question about the first 3D feature of the volumetric CAPTCHA display (e.g., Box 509 as shown in Fig. 5; paragraph [0018]; paragraph [0060], “… At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made....  “); 
evaluating a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA (e.g., Box 511 as shown in Fig. 5; paragraph [0060], “ … At box 511, the network page server 219 can determine whether the correct response 239 was selected ….   “); and 
responsive the received user response being correct, allowing the user access to the computer resource (e.g., Box 513 as shown in Fig. 5; paragraph [0060], “ …If the selection corresponds to a correct response 239, the network page server 219 can grant access to the resource at box 513 ...   “ ); 
wherein the first 3D feature and the second 3D feature have a relationship with each other in the volumetric CAPTCHA (paragraph [0011]; paragraph [0014]; paragraph [0017], “ …The objects 104a and 104b can be placed in a location so that one or more of them move or change in relation to one another in a subsequent frame of the scene as rendered by the physics engine ...  “; paragraph [0026]; Examiner’s Note
Per claim 2, Plenderleith discloses the method as recited in claim 1, wherein the relationship between the first 3D feature and the second 3D feature changes in the volumetric CAPTCHA display when viewed from different positions (Abstract; paragraph [0011], “… The challenge-response test can be generated by capturing "before" and "after" imagery of a two-dimensional (2D) or three-dimensional (3D) scene in which an object is placed and in which an observable change occurs with respect to the object in the imagery... “; paragraph [0017]; paragraph [0027]).
Per claim 3, Plenderleith discloses the method as recited in claim 1, further comprising; 
prompting the user to answer a question about the second 3D feature of the volumetric CAPTCHA display (e.g., Box 509 as shown in Fig. 5; paragraphs [0018-0019]; paragraph [0060], “ … At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made … “); and 
evaluating a received user response to the question about the second 3D feature for correctness of the received user response in describing the second 3D feature of the volumetric CAPTCHA (e.g., Box 511 as shown in Fig. 5; paragraph [0060], “ …  At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made … “).
Per claim 5, Plenderleith discloses the method as recited in claim 1, wherein the question asked is a relationship question concerning first 3D feature and the second 3D feature (e.g., challenge question 103 as shown in Fig. 1A; paragraph [0013]).
Per claim 9,  Plenderleith discloses an apparatus (e.g., computing environment 203 as shown in Fig. 2 and 6s; paragraph [0022]), comprising: 
a processor (e.g., memory 606 as shown in Fig. 6; paragraph [0061]); 
computer memory (e.g., data store 212 as shown in Fig. 2) holding computer program instructions executed by the processor for using a volumetric CAPTCHA display to verify that a human is present at a computer (paragraph [0064]; paragraph [0068]; paragraph 0070]), the computer program instructions comprising: 
program code responsive to a request for a computer resource for causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 503 as shown in Fig. 5; paragraph [0059], “First, at box 503, the network page server 219 can obtain a request to access a particular resource.  As noted above, the request can comprise a request for a content page, a web page, or any content that the network page server 219 administrator wishes to secure behind a physics-based CAPTCHA ... “), causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 507 as shown in Fig. 5; paragraph [0060], “ At box 507, the network page server 219 present the challenge 237 associated with the physics-based CAPTCHA in a user interface 102.  The challenge 237 can be presented as a question along with an image that is generated by the CAPTCHA engine 218 ...  “), the volumetric CAPTCHA having a first three dimensional (3D) feature and a second 3D feature (e.g., Fig. 1A illustrates the volumetric CAPTCHA 102a having a first three dimensional (3D) feature 104a and a second 3D feature 104b; paragraph [0017]); 
program code, operative to prompt a user to answer a question about the first 3D feature of the volumetric CAPTCHA display(e.g., Box 509 as shown in Fig. 5; paragraph [0018]; paragraph [0060], “… At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made....  “); 
program code, operative to evaluate a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA(e.g., Box 511 as shown in Fig. 5; paragraph [0060], “ … At box 511, the network page server 219 can determine whether the correct response 239 was selected ….   “); and 
program code, operative to allow the user access to the computer resource; wherein the first 3D feature and the second 3D feature have a relationship with each other in the volumetric CAPTCHA (paragraph [0011]; paragraph [0014]; paragraph [0017], “ …The objects 104a and 104b can be placed in a location so that one or more of them move or change in relation to one another in a subsequent frame of the scene as rendered by the physics engine ...  “; Examiner’s Note: Fig. 1A illustrates wherein the first 3D feature 104a and the second 3D 104b feature have a relationship with each other in the volumetric CAPTCHA.  Based on a user’s general knowledge of physics and the relationship between objects in a volumetric CAPTCHA, a human can answer the question a question correctly about the CAPTCHA. ).
Per claim 12, Plenderleith discloses the apparatus as recited in claim 9, further comprising: program code, operative to prompt the user to answer a question about a particular layer of the volumetric CAPTCHA (e.g., challenge question 103 as shown in Fig. 1A; paragraph [0013]).
Per claim 13, Plenderleith discloses the apparatus as recited in claim 9, further comprising program code operative to user may be asked to describe a changing relationship between two 3D features (e.g., challenge question 103 as shown in Fig. 1A; paragraph [0013]).
Per claim 15, Plenderleith discloses a computer program product in a non-transitory computer readable medium for use in a data processing system, the computer program product holding computer program instructions executed by the data processing system for using a volumetric CAPTCHA display to verify that a human is present at a computer (paragraph [0064]; paragraph [0068]; paragraph 0070]), the computer program instructions comprising: 
program code responsive to a request for a computer resource for causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 503 as shown in Fig. 5; paragraph [0059], “First, at box 503, the network page server 219 can obtain a request to access a particular resource.  As noted above, the request can comprise a request for a content page, a web page, or any content that the network page server 219 administrator wishes to secure behind a physics-based CAPTCHA ... “), causing a volumetric CAPTCHA display in a user interface at the computer(e.g., Box 507 as shown in Fig. 5; paragraph [0060], “ At box 507, the network page server 219 present the challenge 237 associated with the physics-based CAPTCHA in a user interface 102.  The challenge 237 can be presented as a question along with an image that is generated by the CAPTCHA engine 218 ...  “), the volumetric CAPTCHA having a first three dimensional (3D) feature and a second 3D feature (e.g., Fig. 1A illustrates the volumetric CAPTCHA 102a having a first three dimensional (3D) feature 104a and a second 3D feature 104b; paragraph [0017]); 
program code, operative to prompt a user to answer a question about the first 3D feature of the volumetric CAPTCHA display(e.g., Box 509 as shown in Fig. 5; paragraph [0018]; paragraph [0060], “… At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made....  “); 
program code, operative to evaluate a received user response to the question for correctness of the received user response in describing the first 3D feature of the volumetric CAPTCHA(e.g., Box 511 as shown in Fig. 5; paragraph [0060], “ … At box 511, the network page server 219 can determine whether the correct response 239 was selected ….  
program code, operative to allow the user access to the computer resource; wherein the first 3D feature and the second 3D feature have a relationship with each other in the volumetric CAPTCHA (paragraph [0011]; paragraph [0014]; paragraph [0017], “ …The objects 104a and 104b can be placed in a location so that one or more of them move or change in relation to one another in a subsequent frame of the scene as rendered by the physics engine ...  “; paragraph [0026]; Examiner’s Note: Fig. 1A illustrates wherein the first 3D feature 104a and the second 3D 104b feature have a relationship with each other in the volumetric CAPTCHA.  Based on a user’s general knowledge of physics and the relationship between objects in a volumetric CAPTCHA, a human can answer the question a question correctly about the CAPTCHA. ).
Per claim 17, Plenderleith discloses the computer program product as recited in claim 15, wherein the volumetric CAPTCHA is animated and a relationship between the first 3D feature and the second 3D feature is changing and the user is prompted to answer a question about the relationship (Abstract; paragraph [0014]; paragraph [0017]; paragraph [0026]).
Per claim 18, Plenderleith discloses the computer program product as recited in claim 16, further comprising; 
program code operative to prompt the user to answer a question about the second 3D feature of the volumetric CAPTCHA display (e.g., Box 509 as shown in Fig. 5; paragraphs [0018-0019]; paragraph [0060], “ … At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made … “); and 
program code operative to evaluate a received user response to the question about the second 3D feature for correctness of the received user response in describing the second 3D feature of the volumetric CAPTCHA (e.g., Box 511 as shown in Fig. 5; paragraph [0060], “…  At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102.  The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made … “).
Per claim 19, Plenderleith discloses the computer program product as recited in claim 15, wherein the volumetric CAPTCHA is animated so that the first 3D feature and the second 3D feature change the relationship with each other and the question is about the change in relationship between the first 3D feature and the second 3D feature (e.g., challenge question 103 as shown in Fig. 1A; paragraph [0013])..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Plenderleith (US 2017/0262623 A1) in view of Chow et al. (Hereinafter, Chow, US 2012/0291122 A1).
Per claim 4, Plenderleith discloses the method as recited in claim 1, but does not expressly disclose wherein the first 3D feature is obscured by the second 3D feature.
Chow discloses wherein the first 3D feature is obscured by the second 3D feature (paragraph [0070], “Another issue that should to be addressed was how to make it difficult for computer vision techniques to reconstruct the 3D scene.  To achieve this, characters in STE-CAP-e are rendered in a random order with a degree of translucency.  This effectively blends the colours of the foreground and background characters together and creates a `see-through` effect (the degree of which can be adjusted), thus making it harder for attacks involving image processing and computer vision techniques.”).  Chow teaches blending the colors of foreground and background characters together to create a `see-through` effect.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Chow to obtain the invention as specified in 4.
Per claim 6, Plenderleith discloses the method as recited in claim 1, but does not expressly disclose wherein the first 3D feature and the second 3D feature are translucent and the second 3D feature obscures the first 3D feature when viewed from a first position and translucent and the second 3D feature does not obscure the first 3D feature when viewed from a second position.
Chow discloses wherein the first 3D feature and the second 3D feature are translucent and the second 3D feature obscures the first 3D feature when viewed from a first position and translucent and the second 3D feature does not obscure the first 3D feature when viewed from a second position (e.g., Figs. 3-5; paragraphs [0065-0067]; paragraph [0070]).  Chow teaches the apparent displacement or difference of orientation of an object viewed at two different locations.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA system of Chow in the physics-based CAPTCHA device of Plenderleith for the purpose of providing a more secure CAPTCHA system that is suitable for widespread adoption more as suggested by Chow (See paragraphs [0008-0021]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Chow to obtain the invention as specified in claim 6.
Per claim 7, Plenderleith discloses the method as recited in claim 1, but does not expressly disclose wherein the first 3D feature is displayed in the volumetric CAPTCHA in a rear layer and the second 3D feature is displayed in the volumetric CAPTCHA in a front layer and the first 3D feature is increased in size to make the first and second 3D features have a same height when viewed from a front position.
Chow discloses wherein the first 3D feature is displayed in the volumetric CAPTCHA in a rear layer and the second 3D feature is displayed in the volumetric CAPTCHA in a front layer and the first 3D feature is increased in size to make the first and second 3D features have a same height when viewed from a front position (paragraph [0069], “In normal perspective projection, objects will get smaller with distance from the viewer.  However, this can be avoided in STE-CAP-e, as otherwise separating foreground from background characters will be a simple matter of distinguishing characters based on their size.  As such, the characters in STE-CAP-e are scaled in a way that makes them all appear to be of similar sizes when rendered in the 2D image, despite them being at different depths in 3D.”). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA system of Chow in the physics-based CAPTCHA device of Plenderleith for the purpose of making it harder for attacks involving image processing and computer vision techniques as suggested by Chow (See paragraphs [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Chow to obtain the invention as specified in 4 7.
Per claim 8, Plenderleith discloses the method as recited in claim 2, but does not expressly disclose the method as further comprising prompting the user to view the volumetric CAPTCHA from a particular position.
Chow discloses prompting the user to view the volumetric CAPTCHA from a particular position (e.g., Figs. 3-5; paragraphs [0065-0067]; paragraph [0070]).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA system of Chow in the physics-based CAPTCHA device of Plenderleith for the purpose of providing a more secure CAPTCHA system that is suitable for widespread adoption more as suggested by Chow (See paragraphs [0008-0021]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Chow to obtain the invention as specified in claim 8.
Per claim 11, Plenderleith discloses the apparatus as recited in claim 9, but does not expressly disclose wherein first 3D feature and the second 3D feature are displayed in different layers of the volumetric CAPTCHA.
Chow discloses wherein first 3D feature and the second 3D feature are displayed in different layers of the volumetric CAPTCHA (paragraphs [0055-0056]; paragraph [0069]). Chow teaches displaying a first 3D feature in the foreground and second 3D feature in the background.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the multidimensional CAPTCHA system of Chow in the physics-based CAPTCHA device of Plenderleith for the purpose of providing a more secure CAPTCHA system that is suitable for widespread adoption more as suggested by Chow (See paragraphs [0008-0021]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Chow to obtain the invention as specified in claim 11.
Claims 10,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Plenderleith (US 2017/0262623 A1) in view of Rowlingson (US 2017/0011212 A1).
Per claim 10, Plenderleith discloses the apparatus as recited in claim 9,but does not expressly disclose the apparatus as further comprising: 
program code, operative to prompt a user to view the volumetric CAPTCHA from a first position different than a front position(paragraph [0056]); 
wherein the volumetric CAPTCHIA display needs to be viewed from the first position to observe the first 3D feature.
Rowlingson discloses:
program code, operative to prompt a user to view the volumetric CAPTCHA from a first position (e.g., mask 310 as shown in Fig. 310) different than a front position(e.g., Step 406 as shown in Fig. 4; paragraph [0056]; paragraph [0060]; Examiner’s Note
wherein the volumetric CAPTCHIA display needs to be viewed from the first position to observe the first 3D feature (Abstract; paragraphs [0009-0023] describe viewing a CAPTCHA through a mask that moves to different portions of a CAPTCHA to reveal a challenge.).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the access control  of Rowlingson in the physics-based CAPTCHA device of Plenderleith for the purpose of providing a mechanism for verifying that a user of a computer system is a person, as opposed to an entity mimicking a person, which mechanism is not reliant upon increasing a degree of obfuscation of alphanumerics since these can potentially be interpreted by a software routine or are potentially not interpretable by a human user as suggested by Rowlingson (See paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Rowlingson to obtain the invention as specified in claim 10.
Per claim 14, Plenderleith discloses the apparatus as recited in claim 9, but does not expressly disclose wherein the first 3D feature and second 3D feature are read see-through text and the first 3D feature is obscured by the second 3D feature, further comprising program code, operative to prompt the user to answer a question about the see-through text that of the first 3D feature that is obscured by the see-through text of the second 3D feature.
Rowlingson discloses wherein the first 3D feature and second 3D feature are read see-through text and the first 3D feature is obscured by the second 3D feature, 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the access control  of Rowlingson in the physics-based CAPTCHA device of Plenderleith for the purpose of providing a mechanism for verifying that a user of a computer system is a person, as opposed to an entity mimicking a person, which mechanism is not reliant upon increasing a degree of obfuscation of alphanumerics since these can potentially be interpreted by a software routine or are potentially not interpretable by a human user as suggested by Rowlingson (See paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Rowlingson to obtain the invention as specified in claim 14.
Per claim 16, Plenderleith discloses the computer program product as recited in claim 15, but does not disclose wherein the volumetric CAPTCHA display needs to be viewed from a position other than a front position to observe the first 3D feature.
Rowlingson discloses wherein the volumetric CAPTCHA display needs to be viewed from a position other than a front position to observe the first 3D feature (Abstract; paragraphs [0009-0023] describe viewing a CAPTCHA through a mask that moves to different portions of a CAPTCHA to reveal a challenge.).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the access control  of Rowlingson in 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Rowlingson to obtain the invention as specified in claim 16.
Per claim 20, Plenderleith discloses the computer program product as recited in claim 15, but does not expressly disclose wherein the first 3D feature and the second 3D feature are layers in the volumetric CAPTCHA, the second 3D feature obscures the first 3D feature at a first time and the volumetric CAPTCHA is animated so that the first 3D feature and the second 3D feature change positions so that the first 3D feature obscures the second 3D feature at a second time and the question is about a change in relationship between the first 3D feature and the second 3D feature.
Rowlingson discloses wherein the first 3D feature and the second 3D feature are layers in the volumetric CAPTCHA, the second 3D feature obscures the first 3D feature at a first time and the volumetric CAPTCHA is animated so that the first 3D feature and the second 3D feature change positions so that the first 3D feature obscures the second 3D feature at a second time and the question is about a change in relationship between the first 3D feature and the second 3D feature (Abstract; paragraphs [0009-0023] 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the access control  of Rowlingson in the physics-based CAPTCHA device of Plenderleith for the purpose of providing a mechanism for verifying that a user of a computer system is a person, as opposed to an entity mimicking a person, which mechanism is not reliant upon increasing a degree of obfuscation of alphanumerics since these can potentially be interpreted by a software routine or are potentially not interpretable by a human user as suggested by Rowlingson (See paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Plenderleith and Rowlingson to obtain the invention as specified in claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173